Order entered June 19, 1975, in the Supreme Court, New York County, unanimously affirmed, without costs and without disbursements, for the reasons stated by Mr. Justice Markowitz at Special Term, with the added observation that, according to plaintiff, defendant came to New York in January, 1973 and, at his suggestion, certain property in her husband’s vault (or in a vault in the joint names of defendant and plaintiff’s husband) was removed and handed to defendant for safekeeping. Sufficient basis is shown to warrant application of CPLR 302 (subd [a], pars 1, 2). Concur— Stevens, P. J., Kupferman, Murphy, Lupiano and Tilzer, JJ.